Filed 1/26/21
                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                              (Tehama)
                                                ----


THE PEOPLE,                                                          C091845

                  Plaintiff and Respondent,                (Super. Ct. No. NCR91608)

        v.

JOHNATHON RAMIREZ,

                  Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Tehama County, C. Todd
Bottke, Judge. Affirmed.

      Allan E. Junker, under appointment by the Court of Appeal, for Defendant and
Appellant.

        No appearance for Plaintiff and Respondent.

        Appointed counsel for defendant Johnathon Ramirez asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) We dismiss the appeal.
        We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                 1
                           FACTS AND PROCEDURAL HISTORY

       In 2014, defendant pleaded guilty to possession of a controlled substance for sale
(Health & Saf. Code, § 11377, subd. (a)) and animal cruelty (Pen. Code, § 597, subd. (a);
statutory section references that follow are to the Penal Code unless otherwise stated.) In
taking the plea, the trial court advised defendant “[I]f you are not a citizen of this country,
by entry of your plea today and conviction herein, it can result in your deportation, denial
of readmission into this country, or affect your ability to become a naturalized citizen.”
Defendant confirmed he understood that consequence of his plea. The plea form also
advised that offenses that would result in immigration action included controlled
substance offenses. Defendant initialed his understanding of that consequence. The trial
court sentenced defendant in accordance with the agreed-to maximum sentence to an
aggregate term of three years of formal probation.

       In 2020, defendant filed a motion to vacate the sentence and withdraw the plea,
claiming he was not properly advised of the immigration consequences of his plea. After
briefing and a hearing, the trial court denied the motion.

                                        DISCUSSION
       Review pursuant to Wende or its federal constitutional counterpart Anders v.
California (1967) 386 U.S. 738 [18 L.Ed.2d 493] is required only in the first appeal of
right from a criminal conviction. (Pennsylvania v. Finley (1987) 481 U.S. 551, 555
[95 L.Ed.2d 539, 545-546]; Conservatorship of Ben C. (2007) 40 Cal.4th 529, 536-537
(Ben C.); People v. Serrano (2012) 211 Cal.App.4th 496, 500-501 (Serrano).)
       The right to Anders/Wende review applies only at appellate proceedings where a
defendant has a previously established constitutional right to counsel. (Serrano, supra,
211 Cal.App.4th at p. 500; Ben C., supra, 40 Cal.4th at pp. 536-537.) The constitutional
right to counsel extends to the first appeal of right, and no further. (Serrano, at pp. 500-
501.) While a criminal defendant has a right to appointed counsel in an appeal from an


                                              2
order after judgment affecting his or her substantial rights (§§ 1237, 1240, subd. (a); Gov.
Code, § 15421, subd. (c)), that right is statutory, not constitutional. Thus, a defendant is
not entitled to Wende review in such an appeal. (See Serrano, at p. 501 [no Wende
review for denial of postconviction motion to vacate guilty plea pursuant to section
1016.5].)
       The appeal before us, “although originating in a criminal context, is not a first
appeal of right from a criminal prosecution, because it is not an appeal from the judgment
of conviction.” (Serrano, supra, 211 Cal.App.4th at p. 501.) Applying Serrano here,
defendant has no right to a Wende review of the denial of his motion to vacate the
judgment pursuant to section 1473.7.

                                       DISPOSITION
       The appeal is dismissed.




                                                  HULL, Acting P. J.



We concur:




ROBIE, J.




MURRAY, J.




                                              3